Exhibit EMPLOYMENT AGREEMENT Employment Agreement (the "Employment Agreement") made as of this 23rd day ofJune, 2010, by and between STEVEN M. FUSCO an individual residing at 34 Knollwood Road, Upper Saddle River,NJ 07458 (the "Employee"), SUSSEX BANK, a New Jersey state chartered commercial bank with its principal place of business located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey 07416 (the "Bank"), and SUSSEX BANCORP, a New Jersey corporation with its principal place of business located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey 07416 (the "Company"; the Bank and the Company sometimes collectively are referred to herein as "Employer"). WHEREAS, the Board of Directors of the Bank and the Board of Directors of the Company have each determined that it is in the best interests of each of the Bank and the Company to enter into this Agreement with Employee, and each respective Board has authorized the Bank and the Company to enter into this Agreement; WHEREAS, the Employee agrees to be employed pursuant to the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the premises and covenants contained herein, and with the intent to be legally bound hereby, the parties hereto hereby agree as follows: 1.Employment.The Company and the Bank hereby jointly agree to employ the Employee, and the Employee hereby accepts such employment, upon the terms and conditions set forth herein. 2.Position and Duties.The Employee shall be employed as Chief Financial Officer and Executive Vice President of the Company and the Bank, to perform such services in that capacity as are usual and customary for comparable institutions and as shall from time-to-time be established by the Chief Executive Officer and/or the Board of Directors of the Company and the Bank.Employee agrees that he will devote his full business time and efforts to his duties hereunder. 3.Compensation.Employer shall pay to the Employee compensation for his services as follows: (a)Base Salary.The Employee shall be entitled to receive, commencing upon the date of this Agreement, an annual base salary (the "Base Salary") of One Hundred Sixty Thousand dollars ($160,000), which shall be payable in installments in accordance with Employer's usual payroll method.Annually thereafter, on or prior to the anniversary date of this Agreement, the Board of Directors shall review the Employee's performance, the status of Employer and such other factors as the Board of Directors or a committee thereof shall deem appropriate and shall adjust the Base Salary accordingly. (b)Incentive Plans.
